       Case 1:19-cr-00202-JLS-MJR Document 58 Filed 10/01/19 Page 1 of 8




   IN THE DISTRICT COURT OF THE UNITED STATES

                     for the Western District of New York
                                    ____________________

                                                          NOVEMBER 2018 GRAND JURY
                                                          (Impaneled 11/02/2018)

 THE UNITED STATES OF AMERICA                             INDICTMENT

        -vs-                                              Violations:
                                                          Title 21, United States Code,
                                                          Sections 841(a)(1), 846, and 856(a)(1); and
 RONALD SERIO                                             Title 18, United States Code,
                                                          Section 924(c)(1)(A)(i)
                                                          (11 Counts and 2 Forfeiture Allegations)


                                           COUNT 1

                                    (Narcotics Conspiracy)

                                The Grand Jury Charges That:

       Beginning in or before 2013, the exact date being unknown to the Grand Jury, and

continuing until on or about April 18, 2017, in the Western District of New York, and

elsewhere, the defendant, RONALD SERIO, did knowingly, willfully, and unlawfully

combine, conspire, and agree with others, known and unknown to the Grand Jury, to commit

the following offenses, that is, to possess with intent to distribute, and to distribute:

       (a)     100 kilograms or more of a mixture and substance containing marijuana, a

Schedule I controlled substance;

       (b)     N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]       propanamide      (fentanyl),   a

Schedule II controlled substance;

       (c)     cocaine, a Schedule II controlled substance;
       Case 1:19-cr-00202-JLS-MJR Document 58 Filed 10/01/19 Page 2 of 8




       (d)      heroin, a Schedule I controlled substance;

       (e)      oxycodone, a Schedule II controlled substance;

       (f)      oxymorphone, a Schedule II controlled substance;

       (g)      methadone, a Schedule II controlled substance; and

       (h)      buprenorphine, a Schedule III controlled substance;

in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and

841(b)(1)(C).

       All in violation of Title 21, United States Code, Section 846.


                                          COUNT 2

                      (Possession with Intent to Distribute Marijuana)

                           The Grand Jury Further Charges That:

       On or about April 18, 2017, in the Western District of New York, the defendant,

RONALD SERIO, did knowingly, intentionally, and unlawfully possess with intent to

distribute marijuana, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(D).



                                          COUNT 3

                       (Possession with Intent to Distribute Cocaine)

                           The Grand Jury Further Charges That:

       On or about April 18, 2017, in the Western District of New York, the defendant,

RONALD SERIO, did knowingly, intentionally, and unlawfully possess with intent to

distribute cocaine, a Schedule II controlled substance.


                                               2
       Case 1:19-cr-00202-JLS-MJR Document 58 Filed 10/01/19 Page 3 of 8




       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                          COUNT 4

                      (Possession with Intent to Distribute Fentanyl)

                          The Grand Jury Further Charges That:

       On or about April 18, 2017, in the Western District of New York, the defendant,

RONALD SERIO, did knowingly, intentionally, and unlawfully possess with intent to

distribute fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                          COUNT 5

                     (Possession with Intent to Distribute Oxycodone)

                          The Grand Jury Further Charges That:

       On or about April 18, 2017, in the Western District of New York, the defendant,

RONALD SERIO, did knowingly, intentionally, and unlawfully possess with intent to

distribute oxycodone, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                               3
      Case 1:19-cr-00202-JLS-MJR Document 58 Filed 10/01/19 Page 4 of 8




                                        COUNT 6

                   (Possession with Intent to Distribute Oxymorphone)

                          The Grand Jury Further Charges That:

       On or about April 18, 2017, in the Western District of New York, the defendant,

RONALD SERIO, did knowingly, intentionally, and unlawfully possess with intent to

distribute oxymorphone, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                        COUNT 7

                    (Possession with Intent to Distribute Methadone)

                          The Grand Jury Further Charges That:

       On or about April 18, 2017, in the Western District of New York, the defendant,

RONALD SERIO, did knowingly, intentionally, and unlawfully possess with intent to

distribute methadone, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                        COUNT 8

                  (Possession with Intent to Distribute Buprenorphine)

                          The Grand Jury Further Charges That:

       On or about April 18, 2017, in the Western District of New York, the defendant,

RONALD SERIO, did knowingly, intentionally, and unlawfully possess with intent to

distribute buprenorphine, a Schedule III controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                             4
       Case 1:19-cr-00202-JLS-MJR Document 58 Filed 10/01/19 Page 5 of 8




                                         COUNT 9

                               (Maintaining a Drug Premises)

                            The Grand Jury Further Charges That:

       On or about April 18, 2017, in the Western District of New York, the defendant,

RONALD SERIO, did knowingly, intentionally, and unlawfully use and maintain a place,

that is, the premises at 91 Grimsby Road West, Tonawanda, New York, for the purpose of

manufacturing, distributing and using marijuana, a Schedule I controlled substance, and

cocaine and methadone, Schedule II controlled substances.

       All in violation of Title 21, United States Code, Section 856(a)(1).



                                        COUNT 10

                               (Maintaining a Drug Premises)

                            The Grand Jury Further Charges That:

       On or about April 18, 2017, in the Western District of New York, the defendant,

RONALD SERIO, did knowingly, intentionally, and unlawfully use and maintain a place,

that is, the premises at 697 Lebrun Road, Amherst, New York, for the purpose of

manufacturing, distributing, and using marijuana, a Schedule I controlled substance,

oxycodone, oxymorphone, methadone and N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

propanamide (fentanyl), all Schedule II controlled substances, and buprenorphine, a Schedule

III controlled substance.

       All in violation of Title 21, United States Code, Section 856(a)(1).




                                             5
       Case 1:19-cr-00202-JLS-MJR Document 58 Filed 10/01/19 Page 6 of 8




                                          COUNT 11

           (Possession of Firearms in Furtherance of Drug Trafficking Crimes)

                           The Grand Jury Further Charges That:

       Beginning in or before 2013, the exact date being unknown to the Grand Jury, and

continuing until on or about April 18, 2017, in the Western District of New York, the

defendant, RONALD SERIO, in furtherance of drug trafficking crimes for which he may be

prosecuted in a court of the United States, that is, violations of Title 21, United States Code,

Sections 841(a)(1), 846, and 856(a)(1) committed in the manner set forth in Counts 1 through

10 of this Indictment, the allegations of which are incorporated herein by reference, did

knowingly and unlawfully possess firearms.

       All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).



                          FIRST FORFEITURE ALLEGATION

                                The Grand Jury Alleges That:

       Upon conviction of any count of this Indictment, the defendant, RONALD SERIO,

shall forfeit to the United States any property constituting, or derived from, proceeds

obtained, directly or indirectly, as a result of said violations and any and all property used,

and intended to be used, in any manner or part, to commit or to facilitate the commission of

said violations, including, but not limited to the following:


MONETARY AMOUNTS:


           a. The net proceeds from the sale of the premises, buildings and
              appurtenances, improvements and real property located at 125
              Huntington Court, Amherst, New York, more fully described in a Deed



                                               6
       Case 1:19-cr-00202-JLS-MJR Document 58 Filed 10/01/19 Page 7 of 8




                recorded in the Erie County Clerk’s Office on May 29, 2009 in Book
                11162 of Deeds at Page 4743; and

             b. The net proceeds from the sale of the premises, buildings and
                appurtenances, improvements and real property located at 697 Lebrun
                Road, Amherst, New York, more fully described in a Deed recorded in
                the Erie County Clerk’s Office on October 5, 2011 in Book 11209 of
                Deeds at Page 6322 in the amount of one hundred and thirty thousand
                dollars ($130,000.00) in United States currency.


                                   SUBSTITUTE ASSETS

       If any of the property described above, as a result of any act or omission of the

defendant;

       1) cannot be located upon the exercise of due diligence;

       2) has been transferred or sold to, or deposited with, a third party;

       3) has been placed beyond the jurisdiction of the court;

       4) has been substantially diminished in value; or

       5) has been commingled with other property which cannot be divided without

difficulty; the court shall order the forfeiture of any other property of the defendants up to

the value of the property referenced above in the Forfeiture allegation, including but not

limited to the following:


REAL PROPERTY:

          a. The premises, buildings and appurtenances, improvements and real
              property located at 626 Richmond Avenue, Buffalo, New York, more
              fully described in a Deed recorded in the Erie County Clerk’s Office on
              April 30, 2012 in Book 11222 of Deeds at Page 2906.
       All pursuant to the provisions of Title 21, United States Code, Sections 853(a)(1),

853(a)(2), and 853(p).




                                               7
       Case 1:19-cr-00202-JLS-MJR Document 58 Filed 10/01/19 Page 8 of 8




                         SECOND FORFEITURE ALLEGATION

                           The Grand Jury Further Alleges That:

       Upon conviction of any count of this Indictment, the defendant, RONALD SERIO,

shall forfeit to the United States any firearms and ammunition involved or used in the

commission of the offense, or found in the possession or under the immediate control of the

defendant at the time of arrest, including, but not limited to:

              a.      American Spirit Arms LLC, Model ASA15, 5.56 caliber, semi-
                      automatic rifle, bearing serial number AS40588, with magazine;
                      and

              b.      assorted ammunition.

       All pursuant to the provisions of Title 18, United States Code, Sections 924(d) and

3665, and Title 28, United States Code, Section 2461(c).


       DATED: Buffalo, New York, October 1, 2019.


                                            JAMES P. KENNEDY, JR.
                                            United States Attorney


                                     BY:    S/PAUL C. PARISI
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            Western District of New York
                                            138 Delaware Avenue
                                            Buffalo, New York 14202
                                            716/843-5863
                                            Paul.Parisi@usdoj.gov


A TRUE BILL:

S/FOREPERSON




                                               8
